Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action for the 15/818258 application is in response to the communications submitted December 24, 2020. 
Claims 27-31 were amended December 24, 2020. 
Claims 1-36 are currently pending and considered below

Allowable Subject Matter
The applicant has amended claims 27-31 submitted a Terminal Disclaimer on February 18, 2021. A thorough search of the prior art has led the examiner to conclude that not a single reference or combination of references with adequate rationale would teach the limitations of the submitted claims. The closest prior art found is Riker et al. (US 2005/0111621) and Mandema et al. (US 2005/0079511). Furthermore, this case is a continuation of case 14/359771 which issued U.S. Patent No. 9,824,187. In the Non-Final office action dated February 16, 2017 for that case, claims 8-11, 13-22, 24, 26-29, 38 and 40-44 were indicated as subject matter free of prior art. Claims 1, 27 and 32 of the instant application contain elements from these previously indicated claims from the 14/359771 case. Accordingly claims 1-36 are hereby allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686              

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626